Citation Nr: 1821285	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-35 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot hallux valgus/hallux rigidus with benign bone infarct at the first metatarsal.

2.  Entitlement to an initial compensable rating for left foot hallux valgus/hallux rigidus.

3.  Entitlement to an initial compensable rating for a right ankle sprain with Achilles spur.

4.  Entitlement to an initial compensable rating for a left ankle sprain with Achilles spur.

5.  Entitlement to an initial compensable rating for a right knee patellofemoral syndrome.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to November 1989 and from October 1997 to June 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran last received VA examinations for the orthopedic conditions at issue in March 2013, and has reported a worsening of his disabilities, particularly with regard to flare-ups, at his recent hearing.  Accordingly, an updated examination is needed on remand, which complies with the recent holdings of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 166 (2016)(the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so.").  Updated VA treatment and private treatment records, to include those of Dr. Lakin, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include updated records from Dr. C. Lakin.  

3.  Then schedule the Veteran for VA examinations to determine the current nature and severity of his right knee, bilateral ankle, and bilateral foot disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right knee, right and left ankle, and right and left foot pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint (in the case of the right knee).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right knee, bilateral ankle, and bilateral foot disabilities due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.
4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




